Citation Nr: 0013085	
Decision Date: 05/17/00    Archive Date: 05/24/00

DOCKET NO.  98-05 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to special monthly death pension benefits based 
on the need for regular aid and attendance or by reason of 
being housebound.



ATTORNEY FOR THE BOARD

Hilary L. Goodman, Counsel



INTRODUCTION

The veteran, who served on active duty from February 1944 to 
May 1946, died in January 1985.

This matter arises from a February 1998 rating decision by 
the Department of Veterans Affairs (VA), Louisville, 
Kentucky, Regional Office (RO) which denied the claim of the 
appellant, the veteran's widow, for special monthly death 
pension benefits based on the need for regular aid and 
attendance or by reason of being housebound.

The Board of Veterans' Appeals (Board) remanded the 
appellant's claim in December 1999.  The case was returned to 
the Board in April 2000.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been requested.

2.  The appellant's disabilities have not been shown to have 
rendered her unable to care for her daily needs without the 
regular aid and attendance of another person, or to have 
rendered her unable to protect herself from the hazards and 
dangers incident to her daily environment.

3.  The appellant is not shown to be confined to her dwelling 
or immediate premises.



CONCLUSION OF LAW

The criteria for special monthly death pension benefits based 
on the need for regular aid and attendance or by reason of 
being housebound have not been met.  38 U.S.C.A. §§ 1502(b), 
1541(d), 5107 (West 1991); 38 C.F.R. §§ 3.351, 3.352(a) 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking special monthly death pension 
benefits as the surviving spouse of the veteran based on the 
need for regular aid and attendance or by reason of being 
housebound.  The Board notes that the appellant's claim is 
"well-grounded" within the meaning of 38 U.S.C.A. § 5107.  
That is, the Board finds that she has presented a claim which 
is plausible.

With respect to the VA's duty to assist, the record shows 
that the RO made numerous efforts to properly develop the 
appellant's claim.  These include scheduling the appellant 
for hearings in May 1998 and June 1998, having the appellant 
scheduled for a VA medical examination in early 1999 and 
requesting private medical records.  While the record shows 
that the appellant did not appear for the hearings or medical 
examination and additional private medical records were not 
secured, the Board is satisfied that more than reasonable 
efforts have been made to properly develop all relevant 
facts.  Accordingly, no further assistance to the appellant 
is required to comply with the duty to assist mandated by 38 
U.S.C.A. § 5107.

The appellant has contended that due to her disabilities, 
including the placement of a port in her chest in order to 
eat and a tube in her stomach, she is housebound with nurses 
coming to see her each day.  She asserts that surgery has 
resulted in a loss of use of her right foot and she can no 
longer walk and is confined to her home as she uses a 
wheelchair.

Applicable statutory and regulatory provisions stipulate that 
an increased rate of pension is appropriate when an otherwise 
eligible surviving spouse of a veteran of war is in need of 
regular aid and attendance. See 38 U.S.C.A. § 1521(d) (West 
1991).  These provisions require that such an appellant be a 
patient in a nursing home on account of mental or physical 
incapacity, or helpless or blind, or nearly so helpless or 
blind as to need the regular assistance of another person. 38 
U.S.C.A. § 1502(b) (West 1991); 38 C.F.R. § 3.351 (1999).

These regulations specifically require that determinations as 
to the need for aid and attendance be based on actual 
requirements of personal assistance from others.  In making 
such determinations, consideration is given to such 
conditions as: Inability of the claimant to dress or undress 
herself or to keep herself clean and presentable; frequent 
need to adjust a special prosthetic or orthopedic appliance 
which by reason of the particular disability cannot be 
accomplished without assistance; inability of the claimant to 
feed herself through loss of coordination of the upper 
extremities or through extreme weakness; inability to attend 
to the wants of nature; or incapacity (either physical or 
mental) that requires care and assistance on a regular basis 
to protect the claimant from hazards or dangers incident to 
her daily environment. "Bedridden" will be a proper basis for 
this determination and is defined as that condition which, 
through its essential character, actually requires that the 
claimant remain in bed.  The Board points out that it is not 
required that all of these criteria must be present before a 
favorable decision may be made. The particular personal 
functions, which the claimant is unable to perform, should be 
considered in connection with her situation as a whole.  It 
is only necessary that the evidence demonstrate that the 
claimant is so helpless as to need regular aid and 
attendance, not that there be a constant need. 38 C.F.R. 
§ 3.352(a) (1999).

Regulatory provisions also provide for special monthly 
pension in circumstances wherein a surviving spouse who is 
not in need of regular aid and attendance is deemed to be 
housebound. These provisions, at 38 C.F.R. § 3.351(f) (1999), 
stipulate that the annual rate of death pension payable to a 
surviving spouse who does not qualify for an annual rate 
based on the need for regular aid and attendance shall be 
increased if the surviving spouse is permanently housebound 
by reason of disability.  The "permanently housebound" 
requirement is met when the surviving spouse is substantially 
confined to her home or immediate premises by reason of 
disability or disabilities which it is reasonably certain 
will remain throughout the surviving spouse's lifetime. 38 
U.S.C.A. § 1541(e); 38 C.F.R. § 3.351(f).

A review of the evidence shows that in a statement from 
Elaine M. Woerner, M.D., dated in September 1997, the private 
physician notes that the appellant was a 53 year-old patient 
with multiple medical problems, including high blood 
pressure, non-insulin dependent diabetes mellitus, morbid 
obesity, chronic obstructive pulmonary disease and 
hypercholesterolemia.

It was noted that the appellant had had a cerebrovascular 
accident in June 1996, resulting in focal seizure activity of 
the left arm, was hospitalized with peripheral vascular 
disease of the right leg in April 1997 and was re-admitted 
the following month with acute ischemia of the right leg and 
underwent surgery.  It was reported that the appellant had 
made significant progress after surgery with the assistance 
of a home health service, that her wounds were healing nicely 
and that she was now ambulating with the assistance of a 
walking aid.

The Board has considered the statement from the appellant's 
private physician, indicating that that appellant had 
multiple medical problems.  However, the physician also 
indicated that the appellant had made significant progress 
after surgery in May 1997.  While this progress was 
apparently made with the assistance of a home health service, 
the medical evidence does not reflect which activities of 
daily living, if any, the appellant is unable to perform. 
Moreover, it was noted that she was ambulating with the 
assistance of a walking aid and there is no medical evidence 
to indicate that she is confined to her dwelling.

After a review of the record, the Board finds that the 
evidence does not show that the appellant has either physical 
or mental disabilities which require care or assistance of 
another individual on a regular basis to provide her daily 
needs or to protect her from hazards or dangers incident to 
her daily environment.  The evidence does not show that she 
is blind or that she is bedridden.  Additionally, there is no 
indication that, as a result of her disabilities, she is 
confined to her home or the immediate premises.

Accordingly, it is the Board's judgment that the evidence 
does not establish that the appellant requires the regular 
aid and attendance of another person, nor does it show that 
she is housebound as a result of her disabilities.  
Therefore, the Board concludes that special monthly death 
pension benefits for a surviving spouse based on the need for 
regular aid and attendance or by reason of being housebound 
are not warranted.  We have given consideration to the 
doctrine of reasonable doubt but, as the evidence is not in 
relative equipoise, that doctrine is not for application.  
See 38 U.S.C.A. § 5107.



ORDER

Entitlement to special monthly death pension based on the 
need for regular aid and attendance or by reason of being 
housebound is denied.



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

